Case 6:19-cr-00041-H-BU Document 296 Filed 06/05/20                Page 1 of 1 PageID 764



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                SAN ANGELO DIVISION

I.INITED STATES OF AMERICA,
    Plaintiff,

                                                            NO. 6:19-CR-041-09-H

FARRAH WTLSON (9),
     Defendant-


              OR.DER ACCEPTING REPORT AND RECOMMENDATION
                  OF TIIE LINTTED STATES MAGISTRATE TUDGE
                             CONCERNING PLEA OF GUILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance   witt   28 U.S.C.

0   636(bxl), the undersigrred Disoict Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SO ORDERED.

         Dated June   1--.2020.

                                             JAME        SLEY      RIX
                                                       STATES DISTRICT JUDGE
